UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 001-34135 DYNAMICS RESEARCH CORPORATION (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-2211809 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) TWO TECH DRIVE, ANDOVER, MASSACHUSETTS 01810-2434 (Address of principal executive offices) (Zip Code) 978-289-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filerR Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of October 31, 2011, there were 10,309,028 shares of the registrant’s common stock outstanding. DYNAMICS RESEARCH CORPORATION FORM 10-Q For the Quarterly Period Ended September 30, 2011 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income for the three months ended September 30, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income for the nine months ended September 30, 2011 and 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Part II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 30 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DYNAMICS RESEARCH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) September 30, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Contract receivables, net Prepaid expenses and other current assets Total current assets Noncurrent assets Property and equipment, net Goodwill Intangible assets, net Deferred tax asset - Other noncurrent assets Total noncurrent assets Total assets $ $ Liabilities and stockholders' equity Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued compensation and employee benefits Deferred tax liability Other accrued expenses Total current liabilities Long-term liabilities Long-term debt, net of current Deferred tax liability - Other long-term liabilities Total long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $0.10 par value; 5,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.10 par value; 30,000,000 shares authorized; 10,311,273 and 10,040,029 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive loss, net of taxes ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents DYNAMICS RESEARCH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (dollars in thousands, except share and per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Cost of revenue Gross profit on revenue Selling, general and administrative expenses Amortization of intangible assets Operating income Interest expense, net ) Other income (expense), net ) 6 Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net of tax - 87 - Net income $ Earnings per common share Basic Income from continuing operations $ Income from discontinued operations - - Net income $ Diluted Income from continuing operations $ Income from discontinued operations - - Net income $ Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents DYNAMICS RESEARCH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2(unaudited) (in thousands) Common Stock Shares Common Stock Par Value Capital in Excess of Par Value Accumulated Other Comprehensive Loss Retained Earnings Total Balance at June 30, 2011 $ $ $ ) $ $ Comprehensive income: Net income - Comprehensive income Issuance of restricted stock 4 - Forfeiture of restricted stock (4 ) - Release of restricted stock (4 ) - ) - - ) Share-based compensation - Tax benefit from stock plan transactions - - 2 - - 2 Balance at September 30, 2011 $ $ $ ) $ $ Common Stock Shares Common Stock Par Value Capital in Excess of Par Value Accumulated Other Comprehensive Loss Retained Earnings Total Balance at June 30, 2010 $ $ $ ) $ $ Comprehensive income: Net income - Other comprehensive income, net of tax: Changes in unrealized loss on derivative instruments - - - (2
